505 F. Supp. 2d 1379 (2007)
In re The TJX COMPANIES, INC., Fair and Accurate Credit Transactions Act (FACTA) Litigation.
MDL No. 1853.
Judicial Panel on Multidistrict Litigation.
August 31, 2007.
Before the entire Panel[*].

TRANSFER ORDER
Common defendants The TJX Companies, Inc. (TJX) and several of its subsidiaries have moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the District of Kansas. This litigation currently consists of six actions listed on Schedule A and pending as follows: two actions in the Central District of California and one action each in the Northern District of Illinois, the District of Kansas, the District of Nevada, and the District of Rhode Island.[1]
Plaintiff in the District of Kansas action does not oppose the motion. Plaintiff in the Northern District of Illinois action agrees that centralization is appropriate, but suggests selection of either the District of Massachusetts or, alternatively, the Central District of California as transferee district. Plaintiff in the Northern District of Illinois potential tag-along action supports Section 1407 transfer to the District of Massachusetts or, alternatively, the Northern District of Illinois. Plaintiff in the District of Nevada action agrees that centralization is appropriate, but suggests the Central District of California as transferee district. Plaintiffs in the Central District of California actions request that the actions be "coordinated and not consolidated for pretrial purposes," and prefer transfer to the Central District of California, the District of Nevada, or the District of Massachusetts.
On the basis of the papers filed and hearing session held, we find that these actions involve common questions of fact, and that centralization under Section 1407 in the District of Kansas will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. Each action involves allegations that TJX's printing of certain credit and debit card information on customer receipts violated the Fair and Accurate Credit Transactions Act. Centralization under Section 1407 will eliminate duplicative discovery; prevent inconsistent pretrial rulings, especially with respect to class certification; and conserve the resources of the parties, their counsel and the judiciary.
Transfer of all related actions to a single judge has the streamlining effect of fostering a pretrial program that: (1) allows pretrial proceedings with respect to any non-common issues to proceed concurrently with pretrial proceedings on common issues, In re Multi-Piece Rim Products Liability Litigation, 464 F. Supp. 969, 974 (J.P.M.L.1979); and (2) ensures that pretrial proceedings will be conducted in a manner leading to the just and expeditious resolution of all actions to the overall benefit of the parties. We leave to the discretion *1380 of the transferee judge the extent of coordination or consolidation among these actions.
Given the geographic dispersal of the actions, no district stands out as the geographic focal point for this nationwide docket. Thus, we have sought a transferee district that is centrally located for the parties, and a transferee judge with the time and experience to steer this litigation on a prudent course. Accordingly, we are persuaded that the District of Kansas is an appropriate transferee forum for this litigation.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the District of Kansas are transferred to the District of Kansas and, with the consent of that court, assigned to the Honorable Kathryn H. Vratil for coordinated or consolidated pretrial proceedings with the action pending there.

SCHEDULE A
Central District of California
Jessica Clark v. Marshalls of MA, Inc., et al., C.A. No. 2:06-8135
Alis Bersekian v. TJ Maxx of CA, LLC, et al., C.A. No. 2:07-503
Northern District of Illinois
Monica Mendez, et al. v. The TJX Companies, Inc., C.A. No. 1:07-2486
District of Kansas
Lety Ramirez v. The TJX Companies, Inc., C.A. No. 2:07-2115
District of Nevada
Amber Tolley-McNerney v. The TJX Companies, Inc., C.A. No. 3:07-91
District of Rhode Island
Margie Caranci v. Marshalls of MA, Inc., et al., C.A. No. 1:07-173
NOTES
[*]  Judges Vratil and Scirica did not participate in the decision of this matter.
[1]  The Panel also has been notified that two other related actions have been filed in the Northern District of Illinois and the Southern District of Florida. These actions will be treated as potential tagalong actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).